DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-25-2021 has been entered.

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-12 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0035651 hereinafter Hirose in view of U.S. Pre-Grant Publication No. 2017/0358827 hereinafter Suzuki, U.S. Pre-Grant Publication No. 2017/0012281 hereinafter Liu and U.S. Pre-Grant Publication No. 2007/0037063 hereinafter Choi. 
Regarding Claims 1 and 9, Hirose teaches a lithium-ion secondary battery (paragraph 115) comprising: a cathode [21]; an anode [22]; a separator [23] disposed between the cathode and the anode (paragraph 122); a liquid electrolyte (paragraph 129); and a SEI (solid electrolyte interface) film formed between and in contact with the anode and the liquid electrolyte (paragraph 100), wherein the anode [22] comprises silicon-containing active material (paragraphs 71-75) and a fluorine resin formed on the surface of the silicon-containing anode material (paragraphs 58, 62). Hirose further teaches that the fluorine resin includes a perfluoropolyether compound having the formula described in paragraphs 62-68. 
With regards to the liquid electrolyte including the perfluoropolyether compound, Suzuki teaches a lithium-ion secondary battery comprising a positive electrode (cathode) [13], a negative electrode (anode) [16], a separator [17], and electrolyte (paragraphs 11, 64), wherein the electrolyte solution comprises perfluoropolyether compound having the formula Rf-O-(CαF2α-O-)p-(CβF2β-O-)q-R1 (paragraphs 16-26). Therefore, it would have been obvious to one of ordinary skill in the art to include the perfluoropolyether compound in the electrolyte before the effective filing date of the claimed invention because Suzuki discloses that such configuration can form a battery electrolyte in which the perfluoropolyethers are flame-resistant solvents and having low polarity (paragraphs 13-15). 
In addition, Liu teaches a lithium battery comprising a cathode, an anode, a separator disposed between the cathode and the anode, and an electrolyte (paragraph 11), wherein the electrolyte comprises perfluoropolyether compound that promotes solid electrolyte interphase 
The combination does not explicitly disclose that during cycling the perfluoropolyether compound reacts with itself or the liquid electrolyte to introduce LiF byproduct into the solid-electrolyte interphase layer. 
However, Choi teaches a lithium secondary battery that comprises an electrolyte (paragraph 26), wherein during charge and discharge cycles a SEI (solid electrolyte interface) layer including LiF is formed on the surface of the negative electrode (paragraphs 28-30). Therefore, it would have been obvious to one of ordinary skill in the art to form a SEI (solid electrolyte interface) layer that includes LiF on the surface of the negative electrode before the effective filing date of the claimed invention because Choi discloses that such configuration can protect against a decomposition of the electrolyte on the surface of the negative electrode, thereby improving cycle-life characteristics of the rechargeable lithium battery (paragraph 30). 
Regarding Claims 2-4 and 10-11, the combination teaches that the perfluoropolyether compound can be reactive with the SEI (solid electrolyte interface) layer to form reaction products in the layer (paragraph 100 of Hirose [i.e. reaction through polymerization]) and can also be non-reactive with the SEI (solid electrolyte interface) layer (paragraph 260 of Hirose). 

Regarding Claim 7, the combination teaches that the perfluoropolyether compound is disposed on the surface of the active material by a pre-treatment of the active material (paragraph 69 of Hirose). 
Regarding Claim 8, the combination teaches that the perfluoropolyether compound is added to the liquid electrolyte as an additive (paragraphs 66-67 of Liu). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729